Title: Dumas to the American Commissioners, 2 June 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, June 2, 1778, in French: The French Ambassador expects, as I do, that you will send me a copy of the treaty in time for the Grand Pensionary to circulate it among the members of the States before they meet on July 1. You will see by the enclosed that war is about to break out in Germany; that will do us no harm.>
